DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-16 filed on February 12, 2019 are pending, claim 16 is canceled.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copy of paper required by 37 CFR 1.55 is received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2019, April 03, 2020, July 07, 2020, July 09, 2020 and January 19, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Interpretation
Claims 9-15 recite "a transceiver", and "a controller". Transceiver and controller are well known structure in the art, therefore claims 9-15 are nonetheless not being interpreted under 35 U.S.C 112 (f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 recite the phrases "the number of the physical resource blocks" in line 6 and "the number of the at least one terminal device" in line 10.  There are insufficient antecedent basis for these limitations in the claim. Further clarification and appropriate correction are required.  Claims 2-5 and 10-13 are similarly rejected based upon claim dependency to claims 1 and 9.
Claims 2 and 10 recite "the number of sub-carriers" in line 2 and "the number of the sub-carriers" in line 3, there are insufficient antecedent bases and it is not clear if it refers to the same sub-carriers recited in claim 1. Further clarification and appropriate correction are required.
Claims 6 and 14 recite the phrases "the number of the physical resource blocks" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Further clarification and appropriate correction are required.  Claims 7-8 and 15 are similarly rejected based upon claim dependency to claims 6 and 14.

	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nazar et al. (US 2013/0039332 A1, hereinafter "Nazar").
Regarding claim 1, Nazar discloses a method for multiple input multiple output (MIMO) communications, comprising:
receiving, at a terminal device, scheduling information from a network device (Nazar, [0055] eNodeB may be configured to handle radio resource management decisions scheduling of users and provide such content to user), the scheduling information at least indicating physical resource blocks shared by a demodulation reference signal (DMRS) of the terminal device and a further DMRS of at least one further terminal device (Nazar, [0020,32] enable multiple wireless users to access such content through the sharing of system resources of DMRS in MU-MIMO), and different sub-carriers allocated to the DMRS and the further DMRS in each of the physical resource blocks, the number of the physical resource blocks being indivisible by a total number of the terminal device and the at least one further terminal device (Nazar, [0074,79] DM RS sequences are employed to support MUMIMO when multiple WTRUs are co-scheduled and multiplexed onto different subcarriers in a frequency domain and the WTRU-specific reference signals of the same sub-group of antennas ports are applied with an orthogonal cover code in a time domain; If the number of allocated RBs (N) is not an integer multiple (i.e. indivisible) of the RPF, the DM RS may be derived by either cyclically extending or truncating an up-sampled base sequence closest in length to 12N/RPF);
generating the DMRS, a length of the DMRS being determined based on the number of the physical resource blocks and the number of the at least one further terminal device (Nazar, [0078-79] The WTRU may derive the base sequence length from its RB allocation and the RPF and may up-sample the base sequence of length 12N/RPF to derive the DM RS sequence); and
transmitting the DMRS to the network device on the sub-carriers allocated to the DMRS in the physical resource blocks (Nazar, [0075-79] the uplink DM RS of the WTRUs may be multiplexed in a frequency domain).
Regarding claim 2, Nazar further discloses determining the number of sub-carriers associated with the physical resource blocks (Nazar, [0079] If the number of allocated RBs (N) is not an integer multiple of the RPF, the DM RS may be derived by either cyclically extending or truncating an up-sampled base sequence closest in length to 12N/RPF), and 
determining the length to be proportional to the number of the sub-carriers and the number of the physical resource blocks and inversely proportional to the total number of the terminal device and the at least one further terminal device (Nazar, [0079] If the number of allocated RBs (N) is not an integer multiple of the RPF, the DM RS may be derived by either cyclically extending or truncating an up-sampled base sequence closest in length to 12N/RPF (i.e. total number of terminal device)).
Regarding claim 3, Nazar further discloses wherein generating the DMRS comprises: generating the DMRS by truncating a Zadoff-Chu sequence or a DMRS of a further length based on the length (Nazar, [0074] the uplink DM RS sequences are derived from Zadoff-Chu (ZC) or computer-generated sequences).
Regarding claim 4, Nazar further discloses wherein generating the DMRS comprises: generating the DMRS by truncating a further DMRS of a further length based on the length and cyclically extending the truncated DMRS of the further length (Nazar, [0079] the DM RS may be derived by truncating an up-sampled base sequence closest in length to 12N/RPF or cyclically extending).
Regarding claim 5, Nazar further discloses wherein generating the DMRS comprises: generating the DMRS by cyclically extending a Zadoff-Chu sequence or a DMRS of a further length based on the length (Nazar, [0074] the uplink DM RS sequences are derived from Zadoff-Chu (ZC) or computer-generated sequences and cyclically shifted DM RS sequences are employed to support MU-MIMO when multiple WTRUs are co-scheduled or the DM RS may be derived by truncating an up-sampled base sequence closest in length to 12N/RPF or cyclically extending).
Regarding claim 6 Nazar discloses a method for multiple input multiple output (MIMO) communications, comprising:
(Nazar, [0074,79] DM RS sequences are employed to support MUMIMO when multiple WTRUs are co-scheduled and multiplexed onto different subcarriers in a frequency domain and the WTRU-specific reference signals of the same sub-group of antennas ports are applied with an orthogonal cover code in a time domain; If the number of allocated RBs (N) is not an integer multiple (i.e. indivisible) of the RPF, the DM RS may be derived by either cyclically extending or truncating an up-sampled base sequence closest in length to 12N/RPF);
transmitting the scheduling information to the plurality of terminal devices (Nazar, [0055] eNodeB may be configured to handle radio resource management decisions scheduling of users and provide such content to user); and
receiving the plurality of DMRSs from the plurality of terminal devices on the sub-carriers respectively allocated to the plurality of DMRSs in the physical resource blocks, lengths of the DMRSs being determined based on the number of the physical resource blocks and the number of the plurality of terminal devices (Nazar, [0078-79] The WTRU may derive the base sequence length from its RB allocation and the RPF and may up-sample the base sequence of length 12N/RPF to derive the DM RS sequence, the uplink DM RS of the WTRUs may be multiplexed in a frequency domain).
(Narzar, [0095] In order to lower the reference signal overhead, interlaced allocation for the additional DMRS may be used).
Regarding claim 8, Nazar further discloses performing channel estimation for the plurality of terminal devices based on the plurality of received DMRSs signal (Narzar, [0066] the WTRU employs the assigned DM RS ports within one CDM group for channel estimation).
Regarding claims 9-13, these claims recite "a terminal device" with a transceiver and a controller (Nazar, Fig. 1B 120 transceiver; 118 processor) that disclose similar steps as recited by the method of claims 1-5, thus are rejected with the same rationale applied against claims 1-5 as presented above.
Regarding claims 14-15, these claims recite "a network device" with a transceiver and a controller (Nazar, Fig. 1B 104 network device [0102] a processor in association with software may be used to implement a radio frequency transceiver for base station (i.e. network device) that disclose similar steps as recited by the method of claims 6-7, thus are rejected with the same rationale applied against claims 6-7 as presented above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to  applicant’s disclosure: CN 102740480 B discloses method and device for interference suppression of paired users using similar method as claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA WEISSBERGER/Examiner, Art Unit 2415